 

 [logo.jpg] Centro de Estudios Territoriales (CET) del Chubut

 

Mario Sforza

President and CEO

BeesFree, Inc.

2101 Vista Parkway

Suite 4033

West Palm Beach, FL 33411

 

Puerto Madryn, February 14th, 2012

 

Subject: BeesFree products provisioning.

 

Dear Mr. Sforza,

Thanks for your answer to my budgetary request.

 

We accept your offer for 200 dispensers and the chemical compound for six month
of honeybees treatment. 1 am very happy that Bees Free Inc has chosen our
organization to carry out the first experience with the dispenser for bees in
Argentina.

 

I hope you will be able to finish soon the necessary activity to complete
certification and authorization to be issued by SENASA.

 

Please do not hesitate to contact me for any additional issue

 

I am looking forward to hearing from you.

Best regards

   

   [sig.jpg]   Dr. Daniel F. Vergani   PRESIDENTE     CET del Chubut

  

Marcos A. Zar 121 (9120) Puerto Madryn Chubut

 

 

 